Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Applicant's amendments to claims 24, 27, 30, 32 and 33, as well as cancellation of claims 25 and 28 in the reply filed on 1/19/2021 are acknowledged.
	As a result, claim 1-23 and 34-38 are withdrawn from consideration for being drawn to non-elected invention.
	Claims 24, 26-27, 29-33 and SEQ ID NO: 9 and 18 are examined on the merits.


2.	The rejections and objections not recited in this action are withdrawn.

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.            Claims 24 and 26 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., --U.S.-- (June 13, 2013). As shown in the 
Applicants traverse in the paper filed 1/19/2021.  Applicants’ arguments have been fully considered but were not found persuasive.
Applicants argue that claims as amended is directed to an expression construct defined by one or more polynucleotide sequences and a promoter (response, page 1).
The Office contends that the claim still reads on naturally-occurring NSF gene in soybean, which comprises coding region as well as endogenous promoter. To overcome the rejection, it is suggested to specify that the promoter is an heterologous promoter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 24, 26 and 32-33 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 24, the recitation “homologs or functionally conserved variants thereof” renders the claim indefinite. It is unclear what is considered to be homologs or variants thereof. The metes and bounds are not clear.

Claim 32 recites “the transgenic plant of claim 24”. However, claim 24 is drawn to a recombinant expression construct. The metes and bounds are not clear.
In claim 33, the recitation “amino acids sequence positions 4, 21, 25, 116 and 181” renders the claim indefinite. It is unclear what reference sequence those positions are based on. The metes and bounds are not clear. 

Applicants traverse in the paper filed 1/19/2021.  Applicants’ arguments have been fully considered but were not found persuasive.
Applicants argue that claims have been amended to delete the language “homologs or variants thereof” (response, page 2).
The Office contends that claim 24 still contains similar language.

5.	Claims 24, 26-27, 29-33 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
          A review of the full content of the specification indicates that obtaining nucleotide sequences encoding polypeptides that are at least about 75% identical to SEQ ID NO: 18, or homolog or variants thereof is essential to the operation of the claimed invention. 

The Federal Circuit has recently clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” (See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.”  Id.  
However, neither the specification nor the prior art discloses any polypeptide that is at least about 75% identical to SEQ ID NO: 18 except for SEQ ID NO: 18 itself as well as some homologs sequence with at least 90% identity. Further more, the motifs of SEQ ID are obtained by alignment of plant NSF genes, respectively. However, there is no evidence shown by either the specification or prior art that the structures of sequences are related to the function of the protein, which is conferring nematodes resistance to a plant overexpression the protein. The specification does not describe motifs that are essential to its functional activity, and which therefore would be shared among all the species of the claimed genus. The specification does not correlate the 
Applicants traverse in the paper filed 1/19/2021.  Applicants’ arguments have been fully considered but were not found persuasive.
Applicants argue that the specification demonstrates mutant NSF variants that can be used to practice the invention (response, page 2).
The Office contends that those demonstrated species do not represent the claimed genus. .


6.	Claims 24, 26-27, 29-33 remain rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a NSF gene encoding the polypeptide sequence that is at least 90% to SEQ ID NO: 18, does not reasonably provide enablement for any nucleotide sequence encoding a polypeptide that is at least about 75% identical to SEQ ID NO: 18 or homologs/variant thereof.  The specification make/use the invention commensurate in scope with these claims.
The specification also teaches soybean gene of SEQ ID NO:9 encoding a NSF protein of SEQ ID NO:18. The specification further teach homologous sequence listed in Table 6 majority of which is over 90% identical to SEQ ID NO:18.
Making “conservative” substitutions (e.g., substituting one polar amino acid for another, or one acidic one for another) does not produce predictable results.  Lazar et al. (1988, Mol. Cell. Biol. 8:1247-1252) teach that the “conservative” substitution of glutamic acid for aspartic acid at position 47 reduced biological function of transforming growth factor alpha while “nonconservative” substitutions with alanine or asparagine had no effect (abstract).  Similarly, Hill et al (1998, Biochem. Biophys. Res. Comm. 244:573-577) teach that when three histidines that are maintained in ADP-glucose pyrophosphorylase across several species are substituted with the “nonconservative” amino acid glutamine, there is little effect on enzyme activity, while the substitution of one of those histidines with the “conservative” amino acid arginine drastically reduced enzyme activity (see Table 1).  All these mutated proteins would have at least 95% identity to the original protein. 
Guo et al. (2004, Proc. Natl. Acad. Sci. USA 101: 9205-9210) teach that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated (pg 9209, right column, paragraph 2).  Thus, making and analyzing claimed nucleic acid sequences or proteins would require undue 
Given claim breadth, unpredictability of the art, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate a nucleic acid encoding a polypeptide having at least about 75% identity with the polypeptide of SEQ ID NO: 18.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claims 24, 26-27, 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayless et al. (2016, PNAS, E7375-E7382).
Instant claims are drawn to a recombinant expression construct comprising a promoter operably linked to a polynucleotide encoding NSF protein; polypeptide that is at least 90% identical to SEQ ID NO:9; or wherein the promoter is a plant promoter. Instant claims are also drawn to transgenic plant cell/seed/plant comprising the expression construct; or wherein transgenic plant cell comprises NSF modification at position 4, 21, 25, 116 and 118. 
.

Conclusion

Claims 24, 26-27, 29-33 are rejected. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/LI ZHENG/Primary Examiner, Art Unit 1662